DETAILED ACTION
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee of $420.00.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Newly amended claims 1-4 and new claims 5-8 are presently under consideration as filed in applicant’s response dated 21 December 2020.
The prior art rejections of record of claims 1-4 have been overcome by applicant’s amendments to the claims, and these rejections are therefore withdrawn.
The rejections of claims 2-4 under 35 U.S.C. 112(b) as previously presented have been overcome by applicant’s amendments to the claims filed with the response. These rejections are therefore withdrawn.
Upon performing an updated search and consideration of the amended claims, new prior art was discovered, and a new grounds of rejection is set forth below.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Step 2 of claim 6 recites “applying the non-conductive bonding material to the first and second PV cell” which should recite “applying the non-conductive bonding material to the first and second PV cells”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nadimpally et al (WO 2017/117136A1, domestic priority to app 62/272,950 filed 30 December 2015).

Regarding claim 1 Nadimpally discloses a PV string comprising a first and second PV cell, each PV cell having a busbar (para [0043], Fig. 7 see: two PV cell segments 208 each having a rear electrode 400 and a front electrode busbar 202), wherein the first and second PV cells are electrically connected to each other using non- conductive bonding material, characterised in that the non-conductive bonding material forms a direct connection between the busbar of the first and the busbar of the second PV cells and without the use of conductive bonding material (paras [0042]-[0043], Fig. 7 see: two PV cell segments 208 each having a rear electrode 400 and a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nadimpally et al (WO 2017/117136A1) as applied to claim 1 above.

Regarding claim 2 Nadimpally discloses a PV string according to claim 1, but does not explicitly disclose wherein the non-conductive bonding material is disposed 0.1mm - 1.0mm away from an edge of each busbar. However, the distance of the non-conductive bonding material away from an edge of each busbar is dependent upon degree of overlap between the first and second PV cells, where Nadimpally teaches (Nadimpally, para [0045]) the contact resistance and adhesive strength of the connection are variables that can be modified by varying the degree of overlap between the first and second PV cells and hence the distance of the non-conductive bonding material away from an edge of each busbar.
As such the adhesive strength of the connection and contact resistance are variables that can be modified, among others, by varying the distance of the non-conductive bonding material away from an edge of each busbar.  For that reason, the distance of the non-conductive bonding material away from an edge of each busbar, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed distance cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the distance of the non-conductive bonding material away from an In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nadimpally et al (WO 2017/117136A1) as applied to claim 1 above, and further in view of Liptac et al (US 2013/0112239).

Regarding claim 3 Nadimpally discloses a PV string according to claim 1, but does not explicitly disclose wherein the non-conductive bonding material is in direct contact with a side surface of the first PV cell and a front surface of the second PV cell.
Liptac teaches a PV string where a non-conductive bonding material is in direct contact with a side surface of a first PV cell and a front surface of a second PV cell (Liptac, [0074]-[0075], [0079], Figs. 3A-3B see: adjacent partially overlapped solar cells 300 are bonded together with an electrically insulating adhesive 342 that is present between the front surface connection region of one cell and a side surface of an overlying cell it is connected with). Liptac teaches this arrangement allows the PV cells to be adhesively bonded to a rear substrate (Liptac, [0074]-[0075], [0079]).
Nadimpally and Liptac are combinable as they are both concerned with the field of solar cells.


Regarding claim 6 Nadimpally discloses a method of electrically connecting and constructing the PV string according to claim 1, comprising the steps of: 
Step 1: placing the first and the second PV cells in a partially overlapping manner, such that the busbars of the first and second PV cells are aligned with each other, wherein electrical contact is established between these PV cells (Nadimpally, paras [0042]-[0043], Fig. 7 see: two PV cell segments 208 are partially overlapped such that a rear electrode 400 and a front electrode busbar 202 are in direct contact); 16 
Step 2: applying the non-conductive bonding material to the first and second PV cell (Nadimpally, paras [0042]-[0043], Fig. 7 see: non-conductive adhesive strips 406 applied over two PV cell segments 208 to hold said PV cell segments 208  in contact) 

Nadimpally does not explicitly disclose where the non-conductive bonding material is applied to the first and second PV cell such that the non-conductive bonding material is disposed between a side surface of the first PV cell and a front surface of the second PV cell.
Liptac teaches a PV string where a non-conductive bonding material is in direct contact with a side surface of a first PV cell and a front surface of a second PV cell (Liptac, [0074]-[0075], [0079], Figs. 3A-3B see: adjacent partially overlapped solar cells 300 are bonded together with an electrically insulating adhesive 342 that is present between the front surface connection region of one cell and a side surface of an overlying cell it is connected with). Liptac teaches this arrangement allows the PV cells to be adhesively bonded to a rear substrate (Liptac, [0074]-[0075], [0079]).
Nadimpally and Liptac are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Nadimpally in view of Liptac such that the method of Nadimpally further includes a non-conductive bonding material in direct contact with a side surface of the first PV cell and a front surface of the second PV cell as taught by Liptac (Liptac, [0074]-[0075], [0079], Figs. 3A-3B see: adjacent partially overlapped solar cells 300 are bonded together with an electrically insulating adhesive 342 that is present between the front surface connection region of one cell and a side 

Regarding claim 7 modified Nadimpally discloses the method according to any of claim 6, wherein the non-conductive bonding material is applied in a continuous or non-continuous manner (Nadimpally, paras [0042]-[0043], Fig. 7 see: with non-conductive adhesive strips 406 are each continuous strips).

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nadimpally et al (WO 2017/117136A1) as applied to claim 1 above, and further in view of Pinarbasi et al (US 2012/0125391).

Regarding claim 4 Nadimpally discloses a method of electrically connecting and constructing the PV string according to claim 1, comprising the steps of: 
applying the non-conductive bonding material on a surface of the first and/or the second PV cell, wherein the non-conductive bonding material is applied along a region adjacent to a front busbar edge of the first PV cell and/or along a region adjacent to a rear busbar edge of the second PV cell (Nadimpally, paras [0042]-[0043], Fig. 7 see: applying the non-conductive adhesive strips 406 on the back surface of two PV cell segments 208 along a region adjacent to  rear electrode 400);
placing the second PV cell in a partially overlapping manner, such that the busbars of both the first and second PV cells are aligned with each other, characterized 
curing the PV string (paras [0037], [0044], [0057] Figs. 7 and 3 see: the string of PV cells is disposed in layers 118 of encapsulant and laminated into a PV laminate).
Nadimpally does not explicitly disclose the claimed order of steps of performing Step 1 before the Step 2 where the non-conductive bonding material is disposed on a surface of the first and/or the second PV cell prior to establishing electrical contact between the first and the second PV cell.
Pinarbasi discloses a method of electrically connecting and constructing the PV string comprising applying a non-conductive bonding material is disposed on a surface of the first and/or the second PV cell prior to establishing electrical contact between the first and the second PV cell (Pinarbasi¸ para [0033]-[0036] Figs. 4A-4C see: applying an insulation layer 140 along an edge of the front busbar 120a of solar cell 100a). Pinarbasi teaches this non-conductive bonding material provides insulative protection and forms a protective cushion around the electrical connection between the interconnected PV cells to prevent electrical shorting (Pinarbasi, [0010], [0032]).
Nadimpally and Pinarbasi are combinable as they are both concerned with the field of solar cells.


Regarding claim 5 modified Nadimpally discloses the method according to claim 4, but does not explicitly disclose wherein the non-conductive bonding material is disposed 0.1mm - 1.0mm away from an edge of each busbar.  
However, the distance of the non-conductive bonding material away from an edge of each busbar is dependent upon degree of overlap between the first and second PV cells, where Nadimpally teaches (Nadimpally, para [0045]) the contact resistance and adhesive strength of the connection are variables that can be modified by varying the degree of overlap between the first and second PV cells and hence the distance of the non-conductive bonding material away from an edge of each busbar.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 7 modified Nadimpally discloses the method according to any of claims 4-5,  and Pinarbasi teaches wherein the non-conductive bonding material is applied in a continuous or non-continuous manner (Pinarbasi¸ para [0033]-[0036] Figs. 3A-3C and 4A-4C see: applying a continuous (Figs. 3A-3B) or non-continuous (Fig. 3C) insulation layer 140 along an edge of the front busbar 120a of solar cell 100a).  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nadimpally et al (WO 2017/117136A1) in view of Pinarbasi et al (US 2012/0125391) as applied to claims 1, 4-5, and 7 above, and further in view of Suga (JP 2009-130193, reference made to attached English machine translation).

Regarding claim 8 modified Nadimpally discloses the method according to claim 7, but does not explicitly disclose wherein the non-conductive bonding material is applied using a means selected from a group consisting of a syringe, a spray nozzle, a stencil or a pick and place process step.
Suga teaches a method of dispensing a nonconductive bonding material for connecting shingled solar cells using a stencil (Suga, paras [0011], [0035], [0037] Figs. 2 and 4 see: insulating resins 13 or 14 is deposited using a metal mask) which Suga teaches allow for higher alignment accuracy and higher speed deposition for reduced manufacturing time (Suga, paras [0011], [0035], [0037]).
Suga and modified Nadimpally are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Nadimpally in view of Suga such that the non-conductive bonding material is applied using a means selected from a group consisting of a syringe, a spray nozzle, a stencil or a pick and place process step as taught by Suga (Suga, paras [0011], [0035], [0037] Figs. 2 and 4 see: insulating resins 13 or 14 is deposited using a metal mask(stencil)) as Suga teaches this method allow for higher .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nadimpally et al (WO 2017/117136A1) in view of Liptac et al (US 2013/0112239) as applied to claims 1, 3 and 6-7 above, and further in view of Tober et al (WO 01/84638A2, reference made to attached English machine translation).

Regarding claim 8 modified Nadimpally discloses the method according to claim 7, but does not explicitly disclose wherein the non-conductive bonding material is applied using a means selected from a group consisting of a syringe, a spray nozzle, a stencil or a pick and place process step.
Tober teaches a method of manufacturing a shingled solar cell arrangement including applying non-conductive bonding material using a spray nozzle (Tober, see top of Page 4 and top of Page 6 of the translated description, Figs. 5-8 see: applying strips of electrical insulating layer 30 and strips of hot melt adhesive 33 sprayed on back of the solar cells 6, 7, 8 where the electrical insulating layer 30 and strips of hot melt adhesive 33 contact the side surfaces and back surfaces of the solar cells 6, 7, 8). Tober teaches this application of a non-conductive bonding material allows can be done in a continuously running process (Tober, see top of Page 4 of the translated description).
Tober and modified Nadimpally are combinable as they are both concerned with the field of solar cells.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726